Citation Nr: 0420321	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psoriatic arthritis of 
the left foot.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appellant was accorded an RO hearing in June 2001, and a 
transcript of that hearing is of record.  

In August 2003, the Board remanded the case for additional 
evidentiary development.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has 
degenerative arthritis, left mid foot with metatarsalgia, for 
which he has been service-connected.  

2.  The medical evidence shows that the veteran has 
postoperative residuals, fracture, right metatarsal bone with 
degenerative arthritis.  

3.  The overwhelming weight of the evidence demonstrates that 
the veteran's psoriatic arthritis was not shown during 
service nor is it etiologically related to service or event 
or occurrence therein.  It was first shown years after 
service.


CONCLUSION OF LAW

Psoriatic arthritis was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
March 2003 Statement of the Case (SOC), August 2003 Board 
Remand, April 2004 Supplemental Statement of the Case (SSOC), 
and associated correspondence issued since the appellant 
filed his claim, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the April 2004 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the April 2004 SSOC.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

II.  Factual Background

It is noted that service connection has been established for 
degenerative arthritis of the left mid-foot with 
metatarsalgia, rated 20 percent disabling.  Nothing herein 
affects that determination.

A review of the available service medical records revealed no 
pertinent complaints, treatment, or diagnosis for psoriatic 
arthritis.  

Private medical records dated in April 1998 show the results 
of the left foot revealed features suggestive of 
osteomyelitis of the fifth tarsal.  In July 1988 radiographs 
of the left foot revealed multiple areas of increased uptake 
in the mid foot and hind foot.  In October 1988, the veteran 
was diagnosed with psoriatic arthritis.  

VA treatment records dated from June 1989 to October 1989 
show treatment for psoriatic arthritis.  

The veteran was accorded a VA orthopedic examination in March 
1990.  The examination revealed marked psoriatic skin 
changes.  Radiographs of the left foot revealed a slight 
degree of changes involving the base of the fifth metatarsal 
bone on the left side.  The findings were consistent with 
early arthritic changes, which were thought possibly 
secondary to such things as rheumatoid or gouty arthritis.  
The usual changes significant for psoriatic arthritis with 
involvement of the distal interphalangeal joints were not 
present.  Arthritic changes, possibly post-traumatic, 
involving the fifth tarso-metatarsal joints bilaterally, 
could not be ruled out.  The diagnosis was psoriatic 
arthritis from history.  

VA treatment records dated from January 1991 to April 1992 
show the veteran received treatment for psoriatic arthritis 
of the hands, knees, ankles, and hips.  Treatment records 
dated from January 1992 to April 1992 show that the veteran 
for active skin psoriasis.  The diagnosis was psoriatic 
arthritis, severe, active.   

VA treatment records dated from January 1993 to March 1997 
show that the veteran was seen in the Dermatology, Podiatry, 
and Orthopedic Clinics for psoriatic arthritis.  

The veteran was accorded a VA feet examination in June 1997.  
It was noted that the claims file was available for review.  
The veteran's medical history was noted on the examination 
report.  The diagnoses were degenerative arthritis right 
ankle and foot secondary to right fifth metatarsal fracture; 
degenerative arthritis left mid-foot secondary to infection 
in base of left fifth metatarsal; metatarsalgia, bilaterally; 
and psoriasis.  The examiner stated that he felt that event 
though the veteran had psoriasis, which could cause 
degenerative arthritis, both his right and left foot were 
service-connected in that the right foot was secondary to the 
in-service injury and the left foot secondary to increased 
use because of pain in his right foot.  The veteran developed 
an infection in his left foot, which cleared, the examiner 
stated that the arthritis, which the veteran complained of 
was related to his service-connected left foot.  The examiner 
opined that he did not believe that the arthritis in the 
right or left foot was secondary to psoriasis.  

Private medical records dated from May to June 2000 reflect 
diagnoses of psoriatic arthritis.  

VA treatment records dated from May 2000 to February 2001 
show that the veteran was seen for follow-up treatment in the 
Rheumatology Clinic for psoriatic arthritis.  

Private medical records dated in June 2001 show that an 
evaluation of the veteran revealed inflammatory arthritis 
with erosive injury in the joints as well as degenerative 
arthritis.  In a July 2001 medical note, a diagnosis of 
advanced degenerative rheumatoid arthritis was provided. 

During his June 2001 personal hearing before a Hearing 
Officer at the RO, the veteran testified that he had no 
problems with psoriasis or arthritis prior to service.  While 
stationed at Fort Polk, he was treated for arthritis in the 
feet.  He was diagnosed with psoriatic arthritis in October 
1988.  

VA treatment records dated from November 2001 to December 
2002 show treatment for psoriatic arthritis.  

The veteran was accorded a VA feet examination in March 2004.  
The claims file was reviewed prior to evaluation.  The 
diagnosis was degenerative joint disease of the feet in a 
patient with psoriasis.  The examiner stated that two 
interpretations of radiographs conducted at the same time, 
one mentioned psoriatic arthritis, and the other did not.  
The opinion of Dr. C. was that the veteran had degenerative 
joint disease in the feet secondary to his osteomyelitis and 
infection and secondary to broken foot that he had in the 
past, which was not related to psoriasis.  Since the 1980's, 
the veteran has had multiple evaluations and multiple medical 
examinations.  Also all of them made the diagnosis of 
psoriatic arthritis/psoriasis.  Based on the fact that the 
veteran developed the skin lesions of psoriasis sometime 
later than he developed the arthritis and that this was a 
convenient diagnosis of exclusion for him, for whom no other 
cause for arthritis could be found.  It was noted that there 
was no specific test for psoriasis, it was a clinical 
diagnosis based on observation.  

In an April 2004 addendum to the above examination, the 
examiner stated that while there is some evidence to make a 
diagnosis of psoriatic arthritis now, his review of the 
medical records did not reveal that the veteran had psoriatic 
arthritis while in service or the year following service.  He 
concluded that it was less likely than not that the psoriatic 
arthritis was caused by service.  

VA treatment records from November 2002 to January 2004 show 
ongoing treatment for psoriatic arthritis.  



III.  Legal Analysis

Having reviewed the complete record, the Board finds that the 
overwhelming weight of the evidence of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for psoriatic arthritis.  
In essence, we believe that the evidence of record 
demonstrates that this disability was not incurred in or 
aggravated by active military service, nor was it shown 
within 1 year after separation from service.  

In reaching this conclusion, we have found the most probative 
evidence of record to be the findings of the physician who 
conducted the veteran's March 2004 VA examination.  After 
conducting a thorough review of the veteran's documented 
medical history, and recounting the various entries in his 
service medical records, the examiner concluded that 
psoriatic arthritis was less likely than not related to 
military service.  The Board observes that the language 
employed by the examiner, "less likely than not", although 
not couched in ideal syntax, clearly indicates the examiner's 
opinion that the veteran's psoriatic arthritis did not 
originate in service or related to any incident therein.

The Board also notes that the veteran's service medical 
records do not reflect any treatment for a psoriatic 
arthritis in service.  There is also no other evidence of 
record showing that the veteran was either diagnosed with or 
treated for psoriatic arthritis at any time during service.  
Moreover, there is no evidence that psoriatic arthritis 
existed during the one- year presumptive period after the 
veteran left active military service in 1984.  There is no 
objective medical evidence linking the veteran's current 
psoriatic arthritis to an incident of active service or to 
incurrence during the one-year presumptive period.

In view of the foregoing, and with all due respect for the 
veteran's contentions in this matter, the Board finds that 
the evidence of record does not warrant the grant of service 
connection for the claimed disorder.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.


ORDER

Entitlement to service connection for psoriatic arthritis of 
the left foot is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



